NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner notes that the First Action on the Merits in this application was mailed on October 8, 2015. The most recent action on the merits prior to appeal was mailed on May 2, 2019. Applicant cancelled all at-the-time pending claims and presented a new set of claims a number of times during the prosecution history. The claims of the current set of pending claims are similar and/or identical to previous, now-cancelled claims.

Allowable Subject Matter
Claims 127-166 are allowed.

All rejections were reversed in the Board Decision mailed April 26, 2021. The Board found the Examiner’s interpretation of the term “permanent connection” was too broad. See pages 4-5 of Board Decision mailed April 26, 2021, including, “… By the Examiner’s reasoning, a button on a collared shirt is a permanent connection. Given the context provided by the Specification, however, claim 127 cannot reasonably be construed so broadly. …” (page 5 of Board Decision mailed April 26, 2021). Examiner notes that there was no reference to a buttoned collared shirt in the rejections of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782